Exhibit 10.11
FIRST AMENDMENT TO THE
BOB EVANS FARMS, INC.
SECOND AMENDED AND RESTATED
1992 NONQUALIFIED STOCK OPTION PLAN
     This First Amendment (this “Amendment”) to the Bob Evans Farms, Inc. Second
Amended and Restated 1992 Nonqualified Stock Option Plan (the “Plan”) is
effective as of November 18, 2008.
     WHEREAS, Bob Evans Farms, Inc. (the “Company”) previously adopted the Plan;
and
     WHEREAS, pursuant to Section 7.1 of the Plan, the Company desires to amend
the Plan.
     NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section 3.2 of the Plan is hereby deleted in its entirety and the following
is substituted therefor:
     Adjustment in Shares. In the event of:

  (a)   a merger or consolidation of the Company with another corporation as a
result of which the Company is not the surviving corporation;     (b)   a
transfer of all or substantially all of the assets of the Company to another
corporation;     (c)   a recapitalization, reorganization or restructuring of
the Company; or     (d)   a stock dividend payment, or a combination, split-up,
or reclassification of, or substitution of other securities for, outstanding
Common Shares,

The Committee shall take such action: (i) to provide that Participants to whom
Stock Options were granted prior to the applicable event have rights in a
proportionate number of Common Shares after the event as were covered by such
outstanding Stock Options immediately prior to such event or to substitute
property or other securities for Common Shares covered by any outstanding Stock
Options at the time of the applicable event, and (ii) to adjust the aggregate
number of Common Shares available under this Plan.
Any adjustment pursuant to this Section 3.2 in the number of Common Shares
available under this Plan or in the number of Common Shares covered by existing
Stock Options (both on an individual Stock Option basis and in the aggregate)
shall be a whole number, and any fraction that may otherwise result as a result
of the operation of this Section 3.2 shall be rounded to the nearest whole
number.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, an adjustment to a Non-Grandfathered Stock Option
pursuant to this Section 3.2 shall be made only to the extent such adjustment
complies, to the extent applicable, with Code Section 409A.
2. Section 8.5 of the Plan is hereby deleted in its entirety and the following
is substituted therefor:
Limitation of Payment. Notwithstanding any provision of this Plan to the
contrary and subject to the terms of any change in control agreement between the
Participant and the Company, no Common Shares shall be distributed under this
Plan which, when aggregated with other payments made to the Participant, would
result in an excess parachute payment for which the Company would not receive a
Federal income tax deduction by reason of Code Section 280G. Any forfeiture
pursuant to this Section 8.5 shall be made in accordance with Code Section 409A
and the Treasury Regulations promulgated thereunder.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer effective as of the date set forth above.

            BOB EVANS FARMS, INC.
      /s/ Joe Eulberg     
Printed Name: J. R. Eulberg      
Its: Senior V.P. H.R.  

 